DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings were received on November 18, 2021.  These drawings are approved.

Allowable Subject Matter
Claims 1-8 are allowed.
The following is an examiner’s statement of reasons for allowance: This invention deals with a  two-wire line having a first conductor, around which a first dielectric thread is wrapped, and a second conductor, around which a second dielectric thread is wrapped, wherein the first conductor and the second conductor are at a distance from one another, which distance is smaller than a sum of a thickness of the first thread and a thickness of the second thread, wherein the first thread is unwound on the first conductor in the form of a first helix and the second thread is unwound on the second conductor in the form of a second helix, and wherein the first helix and the second helix are opposed (claim 1), a method of forming such (claim 7), and an apparatus for forming such (claim 8).  The above stated claim limitations are not taught or suggested by the prior art of record and therefore claims 1-8 are allowed.


Response to Arguments
Applicant's arguments filed November 18, 2021 have been fully considered and they are persuasive.  Specifically, the applicant’s argument that “Furthermore, Prudhon makes clear that the constructions of Figs. 1-2, 3, and 4-5 are directed to completely different constructions (Col. 2, lines 9-16 and Col. 3, lines 54-57). That said, one having ordinary skill in the art would readily understand that not all the features shown across different cable embodiments are readily interchangeable with one another. Prudhon therefore does not contemplate both the relative distances and opposed helical configuration recited in claim 1. Accordingly, it is respectfully submitted that claim 1 is patentable over Prudhon and therefore allowable" is persuasive and therefore claims 1-8 have been allowed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please refer to the enclosed PTO-892 form for the citation of pertinent art in the present case.


Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM H MAYO III whose telephone number is (571)272-1978.  The examiner can normally be reached on M-Thurs (5:30a-3:00p) Fri 5:30a-2p (w/alternating Fridays off).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on 571-272-2342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/William H. Mayo III/


William H. Mayo III
Primary Examiner
Art Unit 2847
WHM III
January 15, 2022